WARNE, J. pro tem.*
Petitioner seeks a writ of review and an annulment of a finding and award of the Industrial Accident Commission in which workmen’s compensation benefits were made to the applicant, Prank P. McCullough, one of the respondents herein.
With the exception of the dates of occurrence and some minor details, the fact situation is almost identical with those in the case of "Idaho Maryland Mines Corporation, Petitioner, v. Industrial Accident Commission of the State of California and Frank Hattox, Respondents, 3 Civil No. 9665,” this day decided by this court and reported in ante, p. 593 [345 P.2d 109]. Also the questions of law and the arguments presented are in all respects identical in the two cases; hence, our conclusions and the decision reached in the Hattox ease apply with equal force in this proceeding.
It is ordered that the award be affirmed.
Van Dyke, P. J., and Sehottky, J., concurred.

Assigned by Chairman of Judicial Council.